Citation Nr: 1539767	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-38 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits administered by the Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 decision, the AOJ denied the appellant's claim for apportionment of the Veterans VA disability compensation benefits.  In November 2014, she filed a Notice of Disagreement (NOD) with that decision.  There is no indication that the disagreement has been resolved.  There is also no indication that VA has provided her and the Veteran with a Statement of the Case (SOC) in response to the NOD.  A remand is therefore necessary to ensure that the SOC is furnished.  See 38 U.S.C.A. § 7105A(b) (West 2014); 38 C.F.R. § 19.101 (2015). Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case to the Veteran and to the appellant in response to the November 2014 NOD with the September 2014 denial of an apportionment of the Veteran's disability compensation benefits.  Return the case to the Board only if a Substantive Appeal is timely filed.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




